Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 1 of 13




  EXHIBIT A
          Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 2 of 13

                                                                                              USOO8238681 B2


(12) United States Patent                                              (10) Patent No.:                      US 8.238,681 B2
       Samurov et al.                                                  (45) Date of Patent:                                Aug. 7, 2012

(54) ADAPTIVE CONFIGURATION OF                                      (56)                       References Cited
       WINDOWS-OF-INTEREST FOR ACCURATE
       AND ROBUST FOCUSING IN MULTISPOT                                                U.S. PATENT DOCUMENTS
       AUTOFOCUS CAMERAS                                                   5,212,557 A * 5/1993 Ueda ............................. 348/347
                                                                           5,477,271 A * 12/1995 Park .......                  ... 348,356
                                                                           7,428,375 B2        9/2008 Yost et al. ....................... 396, 52
(75) Inventors: Vitali Samurov, Tampere (FI); Evgeny                       7,486,330   B2 *
                                                                                      2/2009             Sawachi.........           ...   348/345
                Krestyannikov, Tampere (FI)                                7,705,908   B2 *
                                                                                      4/2010             Fredlund et al. ...        ...   348/349
                                                                           7,734,166   B2 *
                                                                                      6/2010             Hamamura et al.            ...   396,104
(73) Assignee: Nokia Corporation, Espoo (FI)                               7,995,131   B2*
                                                                                      8/2011             Yeh ....................   ...   348/345
                                                                     2006/0066744 A1* 3/2006             Stavely et al. .            . . 348,352
                                                                     2006, O153471 A1*         7, 2006 Lim et al. .......           ... 382/255
(*) Notice:        Subject to any disclaimer, the term of this       2006/0164934 A1* 7/2006 Huang ...                               369/44.11
                   patent is extended or adjusted under 35           2007,0009249 A1            1/2007 Kim ...............          ... 396,121
                   U.S.C. 154(b) by 922 days.                        2007/0212049 A1* 9/2007 Guroglu et al. ............... 396/127
                                                                     2008/0031327 A1* 2/2008 Wang et al. .              375,240.12
                                                                     2008. O1661 17 A1         7/2008 Li et al. ...                 ... 396,121
(21) Appl. No.: 12/315,060                                           2008/0316352 A1* 12/2008 Cheng et al. .................. 348/345
                                                                    * cited by examiner
(22) Filed:        Nov. 25, 2008                                    Primary Examiner — Wenpeng Chen
                                                                    (74) Attorney, Agent, or Firm — Harrington & Smith
(65)                   Prior Publication Data
                                                                    (57)                        ABSTRACT
       US 2010/O129OO2A1            May 27, 2010                    In accordance with the exemplary embodiments of the inven
                                                                    tion there is at least a method, executable computer program,
(51) Int. Cl.                                                       and apparatus to provide operations including logically sepa
       G06K9/40                 (2006.01)                           rating into a plurality of parts at least one Sub-window of
       GO3B I3/00               (2006.01)                           interest of a plurality of sub-windows of interest arranged in
       GO3B3/00                 (2006.01)                           a grid formation in an autofocus window of interest, assigning
(52) U.S. Cl. ......................... 382/255; 348/352: 396/127   a focus value mask to each of the plurality of parts of the at
(58) Field of Classification Search .................. 382/255;     least one Sub-window, and executing an autofocus algorithm
                                             348/352: 396/127       using the assigned focus value masks.
       See application file for complete search history.                             26 Claims, 3 Drawing Sheets

           10

                                                                                                AFsubwo-310




        FOCUS
        PONTS
    Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 3 of 13


U.S. Patent       Aug. 7, 2012     Sheet 1 of 3        US 8,238,681 B2




                                         -----
                                                  27
       FOCUS           FOCUS AREA
       POINTS          CALCULATION




                                 FIG.1
    Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 4 of 13


U.S. Patent       Aug. 7, 2012     Sheet 2 of 3        US 8,238,681 B2


                                  AFsubWOI-N




                                        220
                                 FIG.2
                            AFSub WO      31 O
    Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 5 of 13


U.S. Patent       Aug. 7, 2012    Sheet 3 of 3             US 8,238,681 B2




                                                   -0^|;|N?
                                                        OM-\/

                                                                |---

                                                                       OZ#7
          Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 6 of 13


                                                       US 8,238,681 B2
                               1.                                                                        2
        ADAPTIVE CONFIGURATION OF                                        ing a respective lens position where the image sharpness or
    WINDOWS-OF-INTEREST FOR ACCURATE                                     focus is maximal. Then the determined in-focus setting can be
     AND ROBUST FOCUSING IN MULTISPOT                                    used for an AF of the image.
           AUTOFOCUS CAMERAS                                                It is noted that the operation of the AF techniques of the
                                                                         prior art digital cameras may deviate in their details some
                    TECHNICAL FIELD                                      what from the description given above. However, it can be
                                                                         realized that prior art AF systems, such as the ones mentioned
   The teachings in accordance with the exemplary embodi                 above, may be subject to certain limitations. These limitations
ments of this invention relate generally to an autofocus fea             can become apparent for certain cases, such as for cases
ture in a digital imaging camera and, more specifically, relate     10   where a resulting calculation of an image sharpness or focus
to a novel adaptive configuration scheme for operations using            does not correspond to a particular setting of the image, or
windows of interest in a multispot autofocus.                            where a condition of the subject or the camera interferes with
                                                                         the abilities of the AF system. Some of these limitations are
                       BACKGROUND                                        described below in non-limiting terms.
                                                                    15      According to the numerous Surveys, a highly frequent use
   This section is intended to provide a background or context           of cameras in mobile devices is portrait imaging. Portrait
                                                                         imaging may be seen as the photographing of a single person
to the invention that is recited in the claims. The description          or a group of people at a shorter distance. Such as 1.5-3
herein may include concepts that could be pursued, but are not           meters, set to a more distant background which may consti
necessarily ones that have been previously conceived or pur              tute contrasting scenery. In a portrait image the single person
sued. Therefore, unless otherwise indicated herein, what is              or group of people of the image may be smaller parts of the
described in this section is not prior art to the description and        image in comparison to the scenery. As such, a problem can
claims in this application and is not admitted to be prior art by        exist where an AF technique, such as the passive AF tech
inclusion in this section.                                               nique as described above, may not choose the best in-focus
   In recent years digital imaging cameras have been com            25   position desired for the photograph.
monly used as imaging devices for photographing Subjects. A                 In addition, it is common that while a photograph is being
conventional digital camera (Such as a digital still camera or           taken the image lighting may below which may tend, among
digital video camera) generally acquires an image by using an            other things, to render parts of the image less distinguishable
imaging element or the like, and records the image as digital            from other parts of the image, thus effecting an AF. Further, it
image data in an internal memory or integrated circuit card         30   is a common occurrence that during an AF the camera may
provided inside the camera. In an imaging device such as the             inadvertently move during a photograph due to a shaking of a
above-described digital imaging camera, a lens is provided               hand holding the camera and/or a movement of the subject
for the purpose of focusing a subject image onto the imaging             being photographed. These common occurrences can Subse
element with the Subject is being photographed. By control               quently lead to inaccuracies in an AF process.
ling a focusing of the lens, a focusing distance can be aligned     35      Exemplary embodiments of the invention address potential
with the Subject being photographed.                                     AF problems, such as the ones mentioned above by example.
   To address a wide spectrum of customer needs, mobile                                           SUMMARY
phones are rapidly converging into multi-purpose devices that
incorporate multiple different products including digital           40      In an exemplary aspect of the invention, there is a method
imaging cameras. Digital imaging cameras nowadays are                    comprising logically separating into a plurality of parts at
often seen as an integrated part of any mobile phone. How                least one sub-window of interest of a plurality of sub-win
ever, the digital imaging features of these camera phones are            dows of interest arranged in a grid formation in an autofocus
mostly less functional and reliable than their counterparts,             window of interest, assigning a focus value mask to each of
stand-alone digital imaging cameras. To address this gap of         45   the plurality of parts of the at least one sub-window, and
functionality and reliability, camera phones manufacturers               executing an autofocus algorithm using the assigned focus
strive to offer more Sophisticated features and technological            value masks.
know-how to ensure high quality photo images with the digi                  In another exemplary aspect of the invention, there is a
tal imaging features of their phones.                                    computer readable medium encoded with a computer pro
   One important feature to be included in a camera system is       50   gram executable by a processor to perform actions compris
autofocus (AF). The AF feature is designed to allow a user of            ing logically separating into a plurality of parts at least one
the camera system to obtain a correct focus of a Subject of              sub-window of interest of a plurality of sub-windows of inter
particular interest without manually adjusting the lens focal            est arranged in a grid formation of an autofocus window of
length.                                                                  interest, assigning a focus value mask to each of the plurality
   All automatic focusing algorithms can be divided into two        55   of parts of the at least one sub-window, and executing an
broad categories: active and passive. While active AF can be             autofocus algorithm using the assigned focus value masks.
achieved using the external sensors (e.g. infrared), many con               In still another exemplary aspect of the invention, there is
Sumer-level digital and cellphone cameras utilize passive AF.            an apparatus comprising a processor configured to logically
Passive AF is used to determine the correct focus of an image            separating into a plurality of parts at least one Sub-window of
by using contrast or image sharpness measurements of the            60   interest of a plurality of sub-windows of interest arranged in
image. It can be understood that these measurements for AF               a grid formation of an autofocus window of interest, the
may be performed for one or several respective areas or                  processor configured to assign a focus value mask to each of
windows of the image.                                                    the plurality of parts of the at least one sub-window, and the
   Generally, a passive AF is performed utilizing an AFalgo              processor further configured to execute an autofocus algo
rithm to calculate a measurement of image sharpness or focus        65   rithm using the assigned focus value masks.
corresponding to the image in order to determine a best in                  In yet another exemplary aspect of the invention, there is an
focus setting. The in-focus setting is usually found by choos            apparatus, comprising means for logically separating into a
          Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 7 of 13


                                                      US 8,238,681 B2
                              3                                                                         4
plurality of parts at least one sub-window of interest of a             light rays coming from the opposite sides of the lens and
plurality of Sub-windows of interest arranged in a grid forma           divert it to the AF sensor, creating a simple rangefinder with a
tion in an autofocus window of interest, means for assigning            base identical to the lens diameter. The two images are then
a focus value mask to each of the plurality of parts of the at          analyzed for similar light intensity patterns (e.g. peaks and
least one sub-window, and means for executing an autofocus              valleys) and the phase difference is calculated in order to
algorithm using the assigned focus value masks.                         determine if the object is in a front focus or back focus
   In according to the exemplary aspect of the invention                position. This provides the direction of focusing and amount
above, the means for logically separating, means for assign             of movement required for a focus ring. Although AF sensors
ing, and means for executing comprises a processor.                     are typically one-dimensional photosensitive strips that are a
                                                                   10   few pixels high and a few dozen pixels wide, some modern
      BRIEF DESCRIPTION OF THE DRAWINGS                                 cameras feature area sensors that are more rectangular so as to
                                                                        provide two-dimensional intensity patterns. A phase detec
   The foregoing and other aspects of embodiments of this               tion system may include cross-type focus points that have a
invention are made more evident in the following Detailed               pair of sensors oriented at 90° to one another and where one
Description, when read in conjunction with the attached            15   sensor typically requires a larger aperture to operate than the
Drawing Figures, wherein:                                               other. Some cameras also have a few high precision focus
   FIG. 1 illustrates a block diagram showing functional mod            points with an additional set of prisms and sensors which are
ules of a device which may incorporate the exemplary                    only active for certain focal ratios.
embodiments of the invention;                                              In one manner, a passive AF algorithm may operate with
  FIG. 2 illustrates a Window of interest in many current               measurements using a single WOIofan image, for which case
implementations of multispot AF;                                        the passive AF operation is referred to as a singlespot AF. In
  FIG. 3 illustrates a Window of interest in the proposed               another manner, the passive AF algorithm may operate with
implementation of multispot AF with overlapping sub-WOIs:               measurements using multiple WOIs of an image, for which
and                                                                     case the passive AF operation is referred to as a multispot AF.
  FIG. 4 illustrates a Window of interest in multispot AF with     25   Thus, AF measurements may be performed for one or several
moving sub-WOIs in the middle row.                                      respective areas of an image.
                                                                           FIG. 1 shows an electronic device 10 such as a user equip
                DETAILED DESCRIPTION                                    ment which may incorporate the exemplary embodiments of
                                                                        the invention.
   As an image is viewed, a square or other shape may be           30      In FIG. 1 a device 10 can be, for example, a digital camera
presented on a user interface viewing of the image. According           equipped with a still and/or video imaging capability, a digital
to the exemplary embodiments of the invention this square or            video camera, a mobile station equipped with a camera, a
other shape presented within the image is considered a win              camera phone, or some other similar Smart communicator
dow of interest (WOI), and this WOI is used for an AF                   (PDA), the components of which are peripheral from the
operation. The WOI presented on a phone can take different         35   point of view of the invention and so are not described in
forms. Some phones may have a large square, while others                greater detail in this connection. Embodiments of the inven
may have a small square. However, many cameras have a                   tion relate not only to the device 10, but also to at least a
Small square in the centre of the image or a matrix of squares,         focusing module 28, such as may be, for example, disposed in
such as can be a 3x3 matrix, a 9x9 matrix, or other matrix size,        the device 10.
of which one or a few of the squares are selected as the areas     40     The device 10 according to the invention can include, as
in a focus operation. These segmented Squares or other shapes           modular components, a camera circuit 11, 14 and a digital
can each be referred to as a sub window of interest or sub              image-processing chain 27 connected to it and to a focusing
WOI. It is noted that the WOI may be present on a charge                circuit 28.
coupled device CCD of the camera. Further, a WOI may not                   The camera circuit 11, 14 can include an image sensor
be visible on the user interface of a phone.                       45   totality 12, 13, which is as such known, together with mov
   A passive AF algorithm may be achieved by using a con                able (or otherwise focal-length adjustable) lenses 15. The
trast measurement or phase detection system. Contrast mea               imaging target, which is converted by the camera sensor 12 in
Surement may be accomplished by measuring contrast within               a known manner to form electrical signals, is converted into a
a sensor field or WOI through a lens. The intensity difference          digital form using an analog to digital AD converter 13. In an
between adjacent pixels of the sensor naturally increases with     50   embodiment the sensor 12 is one or more CCDs.
correct image focus. An optical system can thereby be                      The focusing circuit 28 is in the device 10 for focusing the
adjusted until the maximum contrast is detected. In this                camera circuit 11, 14. A solution according to the exemplary
method, an AF does not involve actual distance measurement              embodiments of the invention can be implemented in a circuit
at all and is generally slower than phase detection systems,            Such as the focusing circuit 28. Using the focusing circuit 28,
especially when operating under dim light. The contrast mea        55   at least one of the image objects in an imaging target can be
Surement method for AF is a common method in video cam                  focused to the camera circuit 11, 14, more particularly to the
eras and digital cameras that lack shutters and reflex mirrors.         sensor 12, prior to the performance of the imaging that it
Some cameras use this method when focusing in modes Such                intended to be stored, or even during imaging to be stored, if
as a preview mode.                                                      the image is of for example, a video imaging application.
   Phase detection for an AF is achieved by dividing incoming      60      In cameras, focusing conventionally involves the collec
light into pairs of images and comparing them. Both film and            tion of Statistics from an image data. According to one
digital cameras may use passive phase detection or secondary            embodiment, the statistics can include, for example, a search
image registration for this process. The phase detection sys            for gradients for the detection of an edge of a primary image
tem uses a beam splitter which may be implemented as a                  object. The statistics can be formed of, for example, lumi
Small semi-transparent area of a main reflex mirror coupled        65   nance information of the image data. The focusing operations
with a small secondary mirror to direct light to an AF sensor           also include the movement of the lenses 15, in order to maxi
at the bottom of the camera. Two optical prisms capture the             mize the statistical image sharpness mathematically by com
          Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 8 of 13


                                                       US 8,238,681 B2
                                5                                                                       6
paring statistical information. Focusing can be performed                tion 22 has been calculated the focused primary image object
automatically or also by the end user, who can manually                  of the image data, its location in the image information
adjust the focus, if there is, for example, a manually adjust            formed by the image data, and also its shape can be deter
able focus disc (mechanical focus control) in the camera.                mined in the location areas of the one or more primary image
   If the focusing is implemented automatically in the device            objects in the image.
10, the focusing circuit 28 shown in FIG. 1 can include an                  The data obtained from the calculation portion 22 of the
autofocus control algorithm 24 stored on a computer readable             focused area may be sent to a module or sub-module of the
memory, in which there can be a focus-point definition por               image-processing chain 27. On the basis of the data of the
tion 21 as a sub-module. Further, there can be included within           focused focus area (e.g. the focus area may be a portrait area),
or in addition to the focusing circuit 28, a circuit for defining   10   the final area, which is used in the calculation of the filtering
and assigning focus value masks for Sub-windows of interest              coefficients, can be selected/calculated. This area can even be
in accordance with the exemplary embodiments of the inven                pixel-accurate, thus delimiting the primary image object very
tion. In addition, the focusing circuit 28 or another circuit is         precisely. In addition, Some or all of the modules, Sub-mod
capable of inserting an additional Sub-WOI in an overlapping             ules, and/or processes can be implemented in a single module
manner within a WOI. As input, the algorithm portion 24             15   or in different modules or sub-modules. Further, the direc
receives AF data from the calculating module 20 of AF sta                tions indicated by the arrows between the modules may or
tistics. A modular such as, but not limited to, the statistics           may not be determining of the operations in accordance with
module 20 can process the image data in ways that are in                 the exemplary embodiments of the invention and the names or
accordance with the exemplary embodiments of the inven                   labels indicated for the modules or sub-modules are not lim
tion, and form from it, for example, the aforementioned gra              iting, so that some or all of these modules may be named or
dient data. Further, the image data may be fed directly to the           labeled differently.
AD converter 13. On the basis of the data produced by the                   In an automatic focusing/image-object selection applica
statistics module 20, the algorithm portion 24 can decide                tion, focusing can be concentrated on, for example, one or
whether it images a selected first image object sharply to the           more image areas or WOI (for example, on the centre of the
sensor 12 in a manner in accordance with the exemplary              25   imaging object). These focusing points can also be intelli
embodiments of the invention. As output, the algorithm por               gently selected from the entire image area.
tion 24 produces control data that is as Such known, for the                It can be understood that a properly designed rule-based
adjustment mechanism 14 of the set of lenses 15. The control             AFalgorithm must be able to selecta correct focus window or
data is used to move the set of lenses 15, in such away that the         WOI even if there are multiple objects in a scene. The robust
one or more image objects defined as primary by the focus           30   ness and flexibility of automatic focusing primarily results
point Sub-module 21 is imaged precisely and sharply to the               from the proper choice of the number and position of the
sensor 12.                                                               WOIS.
   The image-processing chain 27 connected to the camera                    The exemplary embodiments of the invention relate to
circuit 11, 14 can include various modules in different imple            novel adaptive configuration scheme for WOIs in multispot
mentation arrangements, which are used, for example, for            35   AF. The exemplary embodiments of the invention provide at
processing, in the device 10, the image data formed from the             least a method, executable computer program, and apparatus
imaging target. In both cases, whether imaging to be stored is           for reducing the effects in a multispot AF of camera shaking
being performed at that moment by the device 10 or not, it is            and "Zooming. In addition, certain exemplary embodiments
possible to perform so-called viewfinder imaging, for which              of the invention employ a configuration scheme which adds
there can be a dedicated viewfinder module VF 23 in the             40   robustness to a focusing algorithm, particularly when focus
device 10. The viewfinder VF 23 can be after color-interpo               ing on small objects of a size comparable to a size of one WOI
lation 16, and or also after the enhancement algorithms Sub              of multiple WOIs of an image. It is noted that in accordance
module 17. It is noted that the enhancement algorithms sub               with the exemplary embodiments of the invention each of the
module may comprise various other Sub-modules which may                  multiple WOIs in a multispot AF may be herein referred to as
perform different functions.                                        45   a Sub-WOI.
   An image-processing chain IC can consist of one or more                  As similarly stated above, three most crucial factors affect
processing circuits which may include, but is not limited to,            ing the performance of an automatic focusing algorithm are:
modules or sub-modules 16, 17, and 18. In this case, the                 1) the light level, 2) the contrast of the subject of interest, and
color-interpolation 16, the enhancement algorithm Sub-mod                3) motion of the camera or Subject during the focusing. Below
ule 17, and image-data compression 18 of the image-process          50   are disclosed further details of problems affecting these fac
ing chain 27 are shown. When the image data is stored, this              tors as addressed by the exemplary embodiments of the inven
can take place to Some storage medium 19. The technical                  tion.
implementation of these components will be obvious to one                   Problem 1
versed in the art and for this reason the invention is described            Many camera phones are equipped with the three-stage
at the illustrated block-diagram level. In terms of the practical   55   capture buttons. These stages include a 1st stage where a
implementation of the invention, hardware and software solu              button is not pressed, a 2nd stage where the button is half
tions, as well as combinations of them, can be considered. Of            pressed, and a 3rd stage where the button is fully pressed. Due
course, the circuits described in regards to FIG. 1 are not              to the Small size of many such camera phones and the possible
limiting for practicing the exemplary embodiments of the                 need to half press the button in order to focus, the camera can
invention. The functional modules of or processes of a device       60   typically shake during a focusing operation. In addition, at
according to the exemplary embodiments of the invention                  low-light situations, such as indoors, when the exposure time
may contain more or less functional modules, Sub-modules,                needs to be quite long, any camera motion, Such as the above
and/or processes than described in FIG. 1.                               described shaking, can affect focus value curves. In this case,
   The focusing-area calculation module 22 can use the data              Some consecutive scene frames, which are captured at differ
obtained from the AF-statistics calculation portion 20 in the       65   ent lens positions, may become blurred. In addition, due to
definition of the image area and now also the data obtained              Such camera motion, the frames of an image may also become
from the focusing point definition portion 21. Once the por              shifted with respect to each other, and as a result these frames
          Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 9 of 13


                                                      US 8,238,681 B2
                               7                                                                        8
may each contain slightly different image content. An addi              procedure. Such as a multispot AF, which address the above
tional effect, which is very similar to camera shaking, is the          issues. The exemplary embodiments of the invention provide
so-called "Zooming effect. For example, when the lens                   for enhancing image statistics at low-light conditions and at
moves between a far mechanical end and a near mechanical                the presence of camera motion. In addition the exemplary
end. Such as during a focusing operation, a small Zooming of       5    embodiments of the invention also provide improved dis
the image window occurs. As a result the area in each Sub               crimination of objects of a small size by an AF.
WOI will be slightly different depending upon the lens posi                In accordance with the exemplary embodiments of the
tion.                                                                   invention sub-WOIs are configured to overlap partially with
   All these aforementioned effects can result in abrupt                different weights while the overall size of an AFWOI does not
changes in image contrast (or alternatively focus values) for a    10   increase. The resulting focus value is a weighted calculation
particular WOI. Such changes can occur if, for example, a               of several (e.g. three) different masks assigned to each part of
contrasting element (e.g. edge) appears or vice versa disap             logically separated sub-WOIs such that it reduces false focus
pears from a WOI as a result of motion and/or Zooming.                  ing information which may be based on occurrences such as
Exemplary embodiments of the invention address at least                 motion. In accordance with another aspect of the exemplary
these problems by reducing the effect of these issues, as stated   15   embodiments of the invention there is an increase of Sub
above, in order to at least Smooth focus value curves during a          WOIs in a middle row of an AF grid such as to 2*M-1 in order
focusing.                                                               to improve an auto focus detection of an object of interest So
  Problem 2                                                             it can be tracked more precisely.
   The automatic focusing algorithms often experience prob                 With regards to issues similar to PROBLEM 1 as stated
lems when focusing on Small objects of an image. As an                  above, as illustrated in FIG. 3 in accordance with the exem
example these Small objects may be of a size approximately              plary embodiments of the invention there is, for use in an AF,
equal to the size of one sub-WOI. However, the position of the          a configuration of partially overlapping sub-WOIs with dif
Small object rarely coincides with the position of a particular         ferent assigned weights. An example of an overlapping AF
sub-WOI in an image plane. More frequently small objects                sub-WOI 310 is depicted in FIG. 3 by the square line sur
may occupy part of one sub-WOI and part of another. In             25   rounding an AF sub-window of interest (310) which has been
addition, when there are multiple objects at different depths in        logically separated into a plurality of parts which include a
one WOI, or over several sub-WOIs, the focus curves may                 Mask 1 (340), Mask 2 (350) and Mask 3 (360). Due to this
become flat with not very well-defined peaks. This is a pos             overlapping of the AF sub-WOIs (310), it is possible to
sible source of errors that can often lead to false peak detec          increase the width/height of each AF sub-WOI 310 without
tions and out-of-focus images.                                     30   increasing the overall size of AFWOI (300) as depicted with
   Another aspect of the exemplary embodiments of the                   W (320). From FIG.3 one can see that while the distance
invention address at least these problems, described in                 between the centers of two neighboring sub-WOIs stays
PROBLEM2, by increasing the sensitivity of AF to focus on               W. (330), which is the same as for the non-overlapping
Small objects of interest especially in the presence of a high          scheme, the effective width of each AF sub-WOI (310)
contrast background.                                               35   increases.
   FIG. 2 relates to an implementation of multispot AFWOI                 Furthermore, in accordance with the illustration of FIG. 3,
100 where there is a grid consisting of N rows and M columns            we propose to compute the resulting focus value in overlap
(NxM) of sub-WOIs. In FIG. 2 there is illustrated a configu             ping Sub-WOIS is computed as a weighted calculation Such as
ration of 9 blocks with 3 rows (N) and 3 columns (M). The N             a sum of focus values from the three different masks. In a
and Mare identified as H (210) and W (220), respec                 40   non-limiting embodiment of the invention the weight for the
tively. The width of each AF sub-WOI (230) is denoted by a              inner Mask 3 (360) is maximal and is represented by Values,
value W          (240) (the same as the distance between the            the weight for the Mask2 (350) is represented by Value, and
centers of two neighboring sub-WOIs). The real-time com                 the weight for the outer Mask 1 (340) is represented by
putation of image sharpness in this implementation may be               Value. According to the exemplary embodiments of the
performed in an H3A engine of an image signal processor            45   invention the focus value for a sub-WOI such as the sub-WOI
(ISP). In this configuration a problem arises as the configu            310 may then be calculated as:
ration of the NXM sub-WOIs for the multispot AF is not very                   FV, Hot 1-Value1 FV1+Value2FV2+
tolerant of camera handshaking and also can exhibit poor                        Values FV3.
performance under low-light conditions especially if a size of
an AF sub-WOI (230) is relatively small. In addition, another      50      Where Value, represents a value such as a rational number
problem which can be seen to occur here is that small objects           or decimal value assigned to a corresponding focus value
of interest of an image can easily appear between two AF                mask. The weighting of focus values are seen to reduce the
sub-WOIs (230). This would resultina focus value curve with             effects of camera motion and Zooming. For example, if some
poorly defined peaks.                                                   contrasting element (e.g. edge) located at the border of a
   A perceived solution for either PROBLEM 1 or PROB               55   particular sub-WOI suddenly disappears from that sub-WOI
LEM2 can be seen to worsen the other problem. On one side,              due to Zooming or camera motion, the overall impact of this
by increasing the Sub-WOI size one can improve the image                occurrence will be attenuated or lessened, as the sharpness
statistics in low-light and reduce the effect of handshaking.           values in Mask1 have a smaller weight and thus provides a
On the other side, this has two major undesired effects. First,         Smaller contribution to the resulting focus value.
the bigger sub-WOIs decrease the capability of an AF algo          60      As an example of the above disclosed exemplary embodi
rithm to focus on small objects, as the probability that there          ments of the invention, for a case where the weight for the
will be several objects in one sub-WOI increases as the sub             inner Mask 3 is maximal and is equal to 1, the weight for the
WOI size gets bigger. Second, the increase of focus window              Mask 2 equals 0.75, and the weight for the outer Mask 1
size increases the AF integration time needed for computation           equals to 0.625. Then the focus value for a sub-WOI such as
of AF Statistics and, as a result, increases the latency of AF.    65   the sub-WOI 310 may then be calculated as:
   The exemplary embodiments of the invention relate to a
novel adaptive configuration of sub-WOIs for use in an AF                         Aaasik3
         Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 10 of 13


                                                     US 8,238,681 B2
                                                                                                      10
   FIG. 4 illustrates an exemplary embodiment of the inven             Preservation of total AF WOI size. Hence, no increase in AF
tion in order to improve the AF multispot configuration                  integration time and AF latencies.
scheme by placing at least one additional AF sub-WOI (410)             The improvement in robustness of focus values under condi
in the middle row of a grid of an AFWOI (400). The idea is to            tions which include camera motion and/or image Zooming.
preserve the width of each sub-WOI, while decreasing the               Improved detectability of small objects comparable to the
distance between the centers of two neighboring sub-WOIs.                size of one Sub-WOI.
By changing the distance (420) from War to W/2                           Further, it is noted that the exemplary embodiments of the
we can increase the number of sub-WOIs in the middle row to            invention may result in:
2*M-1, where M refers to the initial number of sub-WOI                 A minor increase in memory usage due to an additional
columns in the non-overlapping configuration of multispot         10     memory allocation for the masks and additional Sub
AF (see FIG. 2). Using this method related to moving sub                 WOIs; and
WOIs, the position of an object of interest in an AFWOI (400)          A minor increase in the complexity of the algorithm, mainly
can be tracked more precisely. Thus, we can be more confi                due to the more complex loop for computation of focus
dent that at least in one sub-WOI there will be a distinct peak          values from individual SWs.
corresponding to the object of interest. Although, in accor       15   Based on at least the preceding, it can be seen that the draw
dance with the non-limiting exemplary embodiments of the               backs are minimal and insignificant compared to the utility of
invention, the sub-WOIs were added only to a middle row and            the invention.
so the number of sub-WOIs in an upper and lower row of the                The embodiments of this invention may be implemented
AF WOI was kept unchanged, it is noted that this configura             by computer software executable by a data processor of the,
tion is non-limiting and the exemplary embodiments of the              device 10, such as the main processor on board the device, or
invention may be applied to any row including the upper and            by hardware circuitry, or by a combination of software and
lower rows.                                                            hardware circuitry. Further in this regard it should be noted
   The configuration scheme, in accordance with the exem               that the various blocks of the diagram of FIG.1 may represent
plary embodiments of the invention, was implemented for the            program steps, or interconnected logic circuits, blocks and
multispot AF algorithm. This algorithm was a part of the          25   functions, or a combination of program steps and logic cir
library of imaging algorithms (ISP-NIPS) developed for ISP             cuits, blocks and functions for performing the specified tasks.
used in Nokia mobile phones. For this case, where the grid                In general, the various embodiments of the electronic
consisted of 12 sub-WOIs with M-4 columns and N=3 rows,                device 10 can include, but are not limited to, cellular tele
the second (middle) row was further extended to 7 sub-WOIs             phones, personal digital assistants (PDAs) having wireless
yielding the total number of sub-WOIs to 15.                      30   communication capabilities, portable computers having
   The AF statistics was computed with the H3A block of a              wireless communication capabilities, image capture devices
camera ISP. The H3A engine allowed a setting up of a grid of           Such as digital cameras having wireless communication capa
small windows SWs in each sub-WOI or WOI, and for each                 bilities, gaming devices having wireless communication
SW the AF values are then separately accumulated for green,            capabilities, music storage and playback appliances having
blue, and red colors. It is noted that the term “small windows'   35   wireless communication capabilities, Internet appliances per
is non-limiting and refers to the minimal two-dimensional              mitting wireless Internet access and browsing, as well as
block of the image for which the focus value statistics can be         portable units or terminals that incorporate combinations of
calculated. Each sub-WOI can comprise multiple SWs. The                Such functions.
calculating can be performed by, but not limited to, an opera            The embodiments of this invention may be implemented
tion of an H3A hardware engine. In accordance with the            40   by computer software executable by a data processor of the
exemplary embodiments the total focus value will be the sum            device 10, such as aforesaid modules or circuits 14, 11, 27,
of focus values from all the SWs. It is noted that the sum may         and 28, or by hardware, or by a combination of software and
be calculated from overlapping and/or non-overlapping Sub              hardware. Further in this regard it should be noted that the
WOI of the WOI. In addition, in accordance with the exem               various blocks of the diagram of FIGS. 1-4 may represent
plary embodiments of the invention the term small windows         45   program steps, or interconnected logic circuits, blocks and
may also be referred to as “paxels', or any other minimal unit         functions, or a combination of program steps and logic cir
available on a device, such as a CCD, used in an autofocus             cuits, blocks and functions. It is noted that any of these
procedure in accordance with the exemplary embodiments of              devices may have multiple processors (e.g. RF, baseband,
the invention.                                                         imaging, user interface) which operate in a slave relation to a
   For AF WOI configuration, the width of AF WOI W.               50   master processor. The teachings may be implemented in any
was set up to 18 SWs and the height H to 14 SWs. The                   single one or combination of those multiple processors.
distance between the two Sub-WOIs Wr in the upper and                     The memories such as storage memory 19 may be of any
lower rows was equal to 4 SWs, while the distance between              type Suitable to the local technical environment and may be
the two neighboring sub-WOIs in the middle row were equal              implemented using any Suitable data storage technology, Such
to 2 SWs. The overall size of each sub-WOI was equal to 6x6       55   as semiconductor-based memory devices, magnetic memory
SWs. That is the size of Mask 3 was 2x2 SWs, the size of               devices and systems, optical memory devices and systems,
Mask2 was 3x3 SWs, and the size of Mask1 was 6x6 SWs.                  fixed memory and removable memory. The aforesaid mod
  For each lens position the focus values were accumulated             ules or circuits 14, 11, 27, and 28 may be of any type suitable
using the H3A block for each color and for each SW. Further,           to the local technical environment, and may include one or
the focus values for each sub-WOI were summed from the            60   more of general purpose computers, special purpose comput
corresponding SWS through the application of appropriate               ers, microprocessors, digital signal processors (DSPs)/image
weights.                                                               signal processors ISP and processors based on a multi-core
  The exemplary embodiments of the invention have been                 processor architecture, as non-limiting examples.
proven to provide the following technical effects in multispot            In accordance with the exemplary embodiments of the
AF:                                                               65   invention there is at least a method, executable computer
Enhancement of image statistics at low-light conditions                program, and apparatus for logically separating into a plural
  through the use of bigger sub-WOIs                                   ity of parts at least one sub-window of interest of a plurality of
         Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 11 of 13


                                                       US 8,238,681 B2
                           11                                                                        12
Sub-windows of interest arranged in a grid formation in an                ware, firmware, special purpose circuits or logic, general
autofocus window of interest, and assigning a focus value                 purpose hardware or controller or other computing devices,
mask to each of the plurality of parts of the at least one                or some combination thereof.
sub-window. Further, in accordance with the above there can                  Embodiments of the inventions may be practiced in various
be an increasing of at least one of a width or height of the at           components such as integrated circuit modules. The design of
least one sub-window of interest so that it partially overlaps            integrated circuits is by and large a highly automated process.
with at least one adjacent sub-window of interest in the grid             Complex and powerful software tools are available for con
formation, where a distance between a center of the at least              Verting a logic level design into a semiconductor circuit
one sub-window of interest and the at least one adjacent             10
                                                                          design ready to be etched and formed on a semiconductor
Sub-window of interest in the grid remains unchanged. In                  substrate.
another non-limiting exemplary embodiment of the invention                   Programs, such as those provided by Synopsys, Inc. of
there can be a placing of at least one additional Sub-window of           Mountain View, Calif. and Cadence Design, of San Jose,
interest in at least one row of sub-windows of interest in the            Calif. automatically route conductors and locate components
grid formation, such that a width of a sub-window of interest        15   on a semiconductor chip using well established rules of
in the at least one row of Sub-windows remains unchanged,                 design as well as libraries of pre-stored design modules. Once
and the sub-window of interest in the at least one row overlaps           the design for a semiconductor circuit has been completed,
with at least one adjacent Sub-window Such that a distance                the resultant design, in a standardized electronic format (e.g.,
between a center of the sub-window of interest and the adja               Opus, GDSII, or the like) may be transmitted to a semicon
cent Sub-window of interest in the grid formation decreases.              ductor fabrication facility or “fab' for fabrication.
   In accordance with any of the above, there can be a placing               The foregoing description has provided by way of exem
of the at least one additional sub-window of interest in the at           plary and non-limiting examples a full and informative
least one row that comprises changing the distance between                description of the best method and apparatus presently con
the center of the sub-windows of interest in the at least one             templated by the inventors for carrying out the invention.
row from War to War/2 in order to increase the                       25   However, various modifications and adaptations may become
number of sub-windows in the at least one row to 2M-1,                    apparent to those skilled in the relevant arts in view of the
where M refers to the initial number of sub-window columns                foregoing description, when read in conjunction with the
in a non-overlapping configuration of the grid formation. In              accompanying drawings and the appended claims. However,
addition, according to any of the above there can be a com                all such and similar modifications of the teachings of this
puting of a focus value of an object of interest based on at least   30   invention will still fall within the scope of this invention.
one corresponding focus value mask, and determining an                       It should be noted that the terms “connected,” “coupled, or
autofocus setting for the object of interest based on at least the        any variant thereof, mean any connection or coupling, either
computed focus value. Where the computing of the autofocus                direct or indirect, between two or more elements, and may
value (FV) according to any of the above can use calculations             encompass the presence of one or more intermediate ele
including:                                                           35   ments between two elements that are “connected’ or
                                                                          “coupled together. The coupling or connection between the
      FV, Hot 1=Value1 FV1+Value2FV2+                                     elements can be physical, logical, or a combination thereof.
         Value FV, where Value.                                           As employed herein two elements may be considered to be
represents a rational value (which may be a decimal) value                “connected” or “coupled together by the use of one or more
assigned to a corresponding focus value mask.                        40   wires, cables and/or printed electrical connections, as well as
   Further, in any of the above a focus value mask of a logi              by the use of electromagnetic energy, such as electromagnetic
cally separated part of a sub-window that is closer to a center           energy having wavelengths in the radio frequency region, the
of the Sub-window is assigned a higher weighted focus value               microwave region and the optical (both visible and invisible)
than a focus value mask of a logically separated part of the              region, as several non-limiting and non-exhaustive examples.
sub-window that is farther from the center of the sub-window.        45      Furthermore, some of the features of the preferred embodi
Where, in the above, for a case where the plurality of parts of           ments of this invention could be used to advantage without the
the at least one sub-window of interest comprise a first part             corresponding use of other features. As such, the foregoing
closest to the center of the sub-window of interest, a third part         description should be considered as merely illustrative of the
farthest from the center of the sub-window of interest, and a             principles of the invention, and not in limitation thereof.
second part in between the first part and the second part,           50
where the first part has a weighted focus value of Values, the              What is claimed is:
second part has a weighted focus value of Value, and the third              1. A method comprising:
part has a weighted focus value of Value. In addition, where                logically separating into a plurality of parts at least one
in any of the preceding can be performed or embodied in a                      sub-window of interest of a plurality of sub-windows of
user equipment.                                                      55        interest arranged in a grid formation in an autofocus
   In general, the various embodiments may be implemented                      window of interest;
in hardware or special purpose circuits, software, logic or any             assigning a focus value mask to each of the plurality of
combination thereof. For example, some aspects may be                         parts of the at least one sub-window; and
implemented in hardware, while other aspects may be imple                   executing an autofocus algorithm using the assigned focus
mented in firmware or software which may be executed by a            60       value masks, where the plurality of parts of the at least
controller, microprocessor or other computing device,                         one Sub-window of interest comprise a first part closest
although the invention is not limited thereto. While various                   to a center of the at least one sub-window of interest, a
aspects of the invention may be illustrated and described as                   third part farthest from the center of the at least one
block diagrams, flow charts, or using some other pictorial                     sub-window of interest, and a second part in between the
representation, it is well understood that these blocks, appa        65        first part and the second part, where the first part has a
ratus, systems, techniques or methods described herein may                     weighted focus value of Value, the second part has a
be implemented in, as non-limiting examples, hardware, Soft                    weighted focus value of Value, and the third part has a
         Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 12 of 13


                                                     US 8,238,681 B2
                             13                                                                       14
      weighted focus value of Values, where Value, Value,                   weighted focus value of Value, the second part has a
      and Values each represent a rational value assigned to a              weighted focus value of Value, and the third part has a
      corresponding focus value.                                            weighted focus value of Values, where Value, Value,
   2. The method according to claim 1, wherein each of the at               and Values each represent a rational value assigned to a
least one Sub-window of interest along at least one row or                  corresponding focus value.
column of the grid formation partially overlaps an adjacent               10. The non-transitory computer readable medium
one of the plurality of sub-window of interest in the grid             encoded with a computer program according to claim 9.
formation, and where a distance between a center of the at             wherein each of the at least one sub-window of interest along
least one Sub-window of interest and the adjacent Sub-win              at least one row or column of the grid formation partially
dow of interest in the grid formation remains unchanged.          10   overlaps an adjacent one of the plurality of sub-window of
   3. The method according to claim 2, further comprising              interest in the grid formation, and where a distance between a
   computing a focus value of an object of interest based on at        center of the at least one sub-window of interest and the
      least one corresponding focus value mask; and                    adjacent Sub-window of interest in the grid formation remains
   determining an autofocus setting for the object of interest         unchanged.
      based on at least the computed focus value.                 15      11. The non-transitory computer readable medium
   4. The method according to claim 3, where computing the             encoded with a computer program according to claim 10,
autofocus value (FV) uses calculations comprising:                     further comprising
                                                                          computing a focus value of an object of interest based on at
      FVitori-Value1 FV1+Value2 FY2+                                        least one corresponding focus value mask; and
          Values FV3                                                      determining an autofocus setting for the object of interest
   where Value, Value, and Values each represent a rational                 based on at least the computed focus value.
      value assigned to a corresponding focus value mask.                 12. The non-transitory computer readable medium
   5. The method according to claim 1, where an additional at          encoded with a computer program according to claim 11,
least one sub-window of interest is placed in at least one row         where computing the autofocus value (FV) uses calculations
of sub-windows of interest in the grid formation such that a      25   comprising:
number of sub-windows of interest in the at least one row is
greater than in another row of the grid formation, and                       Firori-Value FV1+Value2F2+
  where a width of a sub-window of interest in theat least one                   Values FV3
     row of Sub-windows remains unchanged, and the Sub                   where Value, Value, and Values each represent a rational
     window of interest in the at least one row overlaps with     30       value assigned to a corresponding focus value mask.
     at least one adjacent Sub-window Such that a distance               13. The non-transitory computer readable medium
     between a center of the Sub-window of interest and the            encoded with a computer program according to claim 10,
     adjacent Sub-window of interest in the grid formation             where a focus value mask of a logically separated part of a
     decreases.                                                        sub-window that is closer to a center of the sub-window is
  6. The method according to claim 5, where the placing the       35   assigned a higher weighted focus value than a focus value
at least one additional sub-window of interest in the at least         mask of a logically separated part of the Sub-window that is
one row, comprises:                                                    farther from the center of the sub-window.
  changing the distance between the center of the Sub-win                14. The non-transitory computer readable medium
     dows of interest in the at least one row from W, to               encoded with a computer program according to claim 9.
     W/2 in order to increase the number of sub-win               40   where an additional at least one sub-window of interest is
     dows in the at least one row to 2M-1, where M refers to           placed in at least one row of sub-windows of interest in the
     the initial number of Sub-window columns in a non                 grid formation such that a number of sub-windows of interest
      overlapping configuration of the grid formation.                 in the at least one row is greater than in another row of the grid
   7. The method according to claim 1, where a focus value             formation, where
mask of a logically separated part of a Sub-window that is        45     a width of a sub-window of interest in the at least one row
closer to a center of the Sub-window is assigned a higher                  of Sub-windows remains unchanged, and
weighted focus value than a focus value mask of a logically              the sub-window of interest in the at least one row overlaps
separated part of the sub-window that is farther from the                  with at least one adjacent Sub-window Such that a dis
center of the sub-window.                                                   tance between a center of the sub-window of interestand
  8. The method according to claim 1, performed in a user         50        the adjacent sub-window of interest in the grid formation
equipment.                                                                  decreases.
  9. A non-transitory computer readable medium encoded                    15. The non-transitory computer readable medium
with a computer program executable by a processor to per               encoded with a computer program according to claim 14.
form actions comprising:                                               where the placing the at least one additional sub-window of
  logically separating into a plurality of parts at least one     55   interest in the at least one of a row of the grid formation,
     sub-window of interest of a plurality of sub-windows of           comprises:
     interest arranged in a grid formation of an autofocus                changing the distance between the center of the Sub-win
     window of interest;                                                    dows of interest in the at least one row from W, to
  assigning a focus value mask to each of the plurality of                  W/2 in order to increase the number of Sub-win
    parts of the at least one sub-window; and                     60        dows in the at least one row to 2M-1, where M refers to
  executing an autofocus algorithm using the assigned focus                 the initial number of Sub-window columns in a non
    value masks, where the plurality of parts of the at least               overlapping configuration of the grid formation.
    one sub-window of interest comprise a first part closest             16. An apparatus comprising:
     to a center of the at least one sub-window of interest, a           a processor configured to logically separating into a plu
     third part farthest from the center of the at least one      65        rality of parts at least one sub-window of interest of a
     sub-window of interest, and a second part in between the               plurality of Sub-windows of interest arranged in a grid
     first part and the second part, where the first part has a             formation of an autofocus window of interest;
           Case 6:20-cv-00582-ADA Document 1-1 Filed 06/29/20 Page 13 of 13


                                                     US 8,238,681 B2
                           15                                                                     16
  the processor configured to assign a focus value mask to               the processor configured to change the distance between
    each of the plurality of parts of the at least one sub                  the center of the sub-windows of interest in the at least
     window; and                                                            one row from W, to to W, to/2 in order to increase
  the processor further configured to execute an autofocus                  the number of sub-windows in the at least one row to
    algorithm using the assigned focus value mask, where 5                  2M-1, where M refers to the initial number of Sub
    the plurality of parts of the at least one sub-window of                 window columns in a non-overlapping configuration of
    interest comprise a first part closest to a center of the at             the grid formation.
    least one sub-window of interest, a third part farthest               22. The apparatus according to claim 16, where a focus
     from the center of the at least one sub-window of inter           value mask of a logically separated part of a Sub-window that
     est, and a second part in between the first part and the     10   is closer to a center of the Sub-window is assigned a higher
     second part, where the first part has a weighted focus            weighted focus value than a focus value mask of a logically
     value of Value, the second part has a weighted focus              separated part of the sub-window that is farther from the
     value of Value, and the third part has a weighted focus           center of the sub-window.
     value of Values, where Value, Value, and Values each                23. The apparatus according to claim 16, embodied in a
     represent a rational value assigned to a corresponding       15   user equipment.
     focus value.                                                        24. An apparatus, comprising:
   17. The apparatus according to claim 16, wherein each of              means for logically separating into a plurality of parts at
the at least one sub-window of interest along at least one row              least one sub-window of interest of a plurality of sub
or column of the grid formation partially overlaps with an                  windows of interest arranged in a grid formation in an
adjacent one of the plurality of sub-window of interest in the              autofocus window of interest;
grid formation, and where a distance between a center of the              means for assigning a focus value mask to each of the
at least one Sub-window of interest and the adjacent Sub                     plurality of parts of the at least one sub-window; and
window of interest in the grid formation remains unchanged.               means for executing an autofocus algorithm using the
   18. The apparatus according to claim 17, further compris                  assigned focus value masks, where the plurality of parts
ing                                                               25         of the at least one sub-window of interest comprise a first
   an executable computer program and a processor config                     part closest to a center of the at least one sub-window of
     ured to compute a focus value of an object of interest                  interest, a third part farthest from the center of the at least
     based on at least one corresponding focus value mask;                   one sub-window of interest, and a second part in
     and                                                                    between the first part and the second part, where the first
  the processor and a display interface configured to deter       30         part has a weighted focus value of Value, the second
     mine an autofocus setting for the object of interest based              part has a weighted focus value of Value, and the third
     on at least the computed focus value.                                   part has a weighted focus value of Values, where Value,
   19. The apparatus according to claim 18, where computing                  Value, and Values each represent a rational value
the autofocus value (FV) uses calculations comprising:                       assigned to a corresponding focus value.
      FVitori-Value1 FV1+Value2*FY2+
                                                                  35      25. The apparatus according to claim 24, wherein each of
          Values FV3                                                   the at least one sub-window of interest along at least one row
                                                                       or column of the grid formation partially overlaps an adjacent
   where Value, Value, and Values each represent a rational            one of the plurality of sub-window of interest in the grid
      value assigned to a corresponding focus value mask.          formation, and where a distance between a center of the at
   20. The apparatus according to claim 16, where an addi- 40 least one Sub-window of interest and the adjacent Sub-win
tional at least one Sub-window of interest is placed in at least dow of interest in the grid formation remains unchanged.
one row of sub-windows of interest in the grid formation such         26. The apparatus according to claim 24, where an addi
that a number of sub-windows of interest in the at least one       tional at least one Sub-window of interest is placed in at least
row is greater than in another row of the grid formation, where one row of sub-windows of interest in the grid formation such
   a width of a sub-window of interest in the at least one row 45 that a number of sub-windows of interest in the at least one
      of Sub-windows remains unchanged, and                        row is greater than in another row of the grid formation, where
   the sub-window of interest in the at least one row overlaps a width of a sub-window of interest in the at least one row of
      with at least one adjacent Sub-window Such that a dis Sub-windows remains unchanged, and the Sub-window of
      tance between a center of the sub-window of interestand      interest in the at least one row overlaps with at least one
      the adjacent sub-window of interest in the grid formation 50 adjacent Sub-window Such that a distance between a center of
      decreases.                                                   the sub-window of interest and the adjacent sub-window of
   21. The apparatus according to claim 20, where the placing interest in the grid formation decreases.
the at least one additional sub-window of interest in the at
least one of a row of the grid formation, comprises:                                        k  k   k   k   k
